COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-14-00329-CV


AERO AT SP. Z O.O.                                               APPELLANT

                                      V.

DENNIS GARTMAN AND JERRY K.                                      APPELLEES
BAKER


                                   ----------

          FROM THE 271ST DISTRICT COURT OF WISE COUNTY
                   TRIAL COURT NO. CV12-04-234

                                   ----------

                       MEMORANDUM OPINION 1

                                   ----------

     Appellant Aero AT Sp. z o.o. attempts to appeal from the trial court’s

default judgments in favor of Appellees Dennis Gartman and Jerry K. Baker. But

at least one other party remains in the case pending in the trial court.

Accordingly, on October, 28, 2014, and February 6, 2015, this court notified


     1
      See Tex. R. App. P. 47.4.
Appellant of our concern that we lack jurisdiction over this appeal because the

orders do not appear to be final or appealable interlocutory orders. 2 We informed

Appellant that the appeal would be subject to dismissal unless Appellant or any

party filed a response showing grounds for continuing the appeal.

      In its responses, Appellant acknowledges that “claims against GOBOSH

LSA, LLC remain pending in the trial court” but contends that the appealed

default judgments are final under Lehmann because each contains the following

sentence, “This judgment finally disposes of all claims and all parties, and is

appealable.” 3   However, Appellant takes that sentence out of context.      Each

judgment that Appellant attempts to appeal is specifically tailored to one

defendant and one plaintiff by title: “JUDGMENT AGAINST DEFENDANT AERO

AT SP. Z.O.O. FOR PLAINTIFF DENNIS GARTMAN” and “JUDGMENT

AGAINST DEFENDANT AERO AT SP. Z.O.O. FOR PLAINTIFF JERRY K.

BAKER.”     Thus, these judgments do not contain “clear and unequivocal”

language “that expressly disposes of the entire case.” 4



      2
        See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a) (West 2015) (listing
types of appealable interlocutory orders); Lehmann v. Har–Con Corp., 39 S.W.3d
191, 195 (Tex. 2001) (stating that generally an appeal may be taken only from a
final judgment and that a judgment is final and appealable if it disposes of all
parties and all issues or unequivocally expresses an intent for the judgment to be
final and appealable).
      3
       See Lehmann, 39 S.W.3d at 205–06.
      4
       Id. at 206; see Crites v. Collins, 284 S.W.3d 839, 841 (Tex. 2009).


                                         2
      Accordingly, because an interlocutory default judgment is not appealable, 5

and the trial court has not yet disposed of at least one remaining party to the

lawsuit, we dismiss this appeal for want of jurisdiction. 6 We dismiss as moot

Appellant’s pending motion for an extension of time to file its notice of appeal.


                                                    PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: March 5, 2015




      5
       See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a); Jones v. Plainscapital
Bank, No. 02-12-00272-CV, 2012 WL 4121136, at *1 (Tex. App.—Fort Worth
Sept. 20, 2012, no pet.) (mem. op.).
      6
       See Tex. R. App. P. 42.3(a), 43.2(f).


                                         3